          Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 1 of 31




WILLIAM L. SCHMIDT, SBN 2068701                R. SHANE JOHNSON, Utah Bar No. 14217
legal.schmidt@gmail.com                        shane@utahdefense.com
WILLIAM L. SCHMIDT, ATTORNEY                   R. SHANE JOHNSON, PLLC
AT LAW, P.C.                                   24 D Street
P.O. Box 25001                                 SALT LAKE CITY, UTAH 84103
Fresno, CA 93729                               Telephone: (801) 364-2222
Telephone: (559) 261-2222
Facsimile: (559) 436-8163

STEWART GOLLAN, Utah Bar No. 12524
sgollanlaw@gmail.com
GOLLAN LAW, PLLC
584 Wall Street
Salt Lake City, Utah 84103
Telephone: (801) 413-3406

Attorneys for Plaintiffs


                           IN THE UNITED STATES DISTRICT COURT
                             IN AND FOR THE DISTRICT OF UTAH
                                    NORTHERN DIVISION


    RONALD MAY, et al.
                                                   PLAINTIFFS’ MOTION FOR
          Plaintiff,                              PLELIMINARY INJUNCTION

    vs.                                               (MEMO INCLUDED)

    UTAH DEPARTMENT OF                          (ORAL ARGUMENT REQUESTED)
    CORRECTIONS, et al.,

          Defendants.                           Civil Action No. 2:18-cv-00854-RJS

                                                      Judge Robert J Shelby




1
    Admitted Pro Hac Vice
      Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 2 of 31




                        MOTION FOR PRELIMINARY INJUNCTION

       Plaintiffs Ronald May, Toby Garcia, Todd Mulder, Curtis Ellis, and the unnamed class

members move this Court pursuant to Rule 65 of the Federal Rules of Civil Procedure for

preliminary injunctive relief requiring Defendants to provide lifesaving direct-acting antiviral

medications (“DAA”) to all prisoners incarcerated by the Utah Department of Corrections

(“UDOC”) infected with the hepatitis C virus (“HCV”).

                                      Summary of Argument

       Plaintiffs are prisoners incarcerated by the Utah Department of Corrections ("UDOC")

who suffer from chronic HCV. Defendants are refusing to provide lifesaving medications to the

thousands of people incarcerated by UDOC infected with HCV, despite the availability of a

medication regimen which is 95 % effective at providing a total cure and which is now the

required standard of care for all chronic HCV patients.2 This policy, practice, and custom has

resulted in the suffering and probable death of numerous prisoners, and puts thousands of others

at serious risk of experiencing liver failure, cancer, and death. Plaintiffs are highly likely to

prevail on their claims that Defendants’ refusal to provide required care for these prisoners’

serious medical needs violates the Eighth Amendment to the U.S. Constitution, the Americans

with Disabilities Act, and the Rehabilitation Act. Because all necessary elements for a

preliminary injunction are satisfied, this Court should issue a preliminary injunction requiring

Defendants to cease their unconstitutional and illegal practices.


2
 See HCV Guidance: Recommendations for Testing, Managing, and Treating Hepatitis C,
published by The American Association for the Study of Liver Disease and the Infectious
Disease Society of America, 2018 (hereafter "HCV Guidance), available at
https://www.hcvguidelines.org/evaluate/when-whom (last visited June 16, 2019), hereafter
("HCV Guidance").



                                                   1
      Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 3 of 31




                                      Factual Background

                                       Hepatitis C Disease

       HCV is a blood borne disease caused by the hepatitis C virus. The virus causes

inflammation that significantly impairs liver function and damages the liver’s crucial role in

digesting nutrients, filtering toxins from the blood, preventing disease, and making possible

essentially all metabolic processes in the body.3 HCV is the most common reason for liver

transplants in the United States.4

       HCV can be acute or chronic.3 Acute HCV is defined as presenting within 6 months of

the exposure.5 While acute HCV can be a short-term illness, for 75%-85% of those infected with

HCV, acute infection leads to chronic infection. Id. Of those with chronic HCV, the majority

develop chronic liver disease and approximately 15-30% will develop cirrhosis (a condition in

which your liver is scarred and permanently damaged, which can lead to liver failure).6

       The liver inflammation caused by chronic HCV can significantly impair liver function.




3
  Centers for Disease Control and Prevention, Viral Hepatitis – Hepatitis C Information
(hereafter "CDC Hepatitis C Information"), Overview, available at
https://www.cdc.gov/hepatitis/hcv/cfaq.htm#D5 (last visited August 21,2019); see also HCV
Guidance, available at https://www.hcvguidelines.org/unique-populations/acute-infection (last
visited September 15, 2019)).
4
  CDC Hepatitis C Information, Overview, available at
https://www.cdc.gov/hepatitis/hcv/cfaq.htm (last visited July 3, 2019).
5
  CDC Hepatitis C Information, Overview, available at
https://www.cdc.gov/hepatitis/hcv/cfaq.htm#D5 (last visited August 21,2019)
6
  CDC Hepatitis C Information, Overview, available at
https://www.cdc.gov/hepatitis/hcv/cfaq.htm (last visited July 3, 2019); United States National
Institutes of Health, National Institute of Diabetes and Digestive and Kidney Diseases, Health
Information Liver Disease Cirrhosis Definition & Facts, available at
https://www.niddk.nih.gov/health-information/liver-disease/cirrhosis/definition-facts (last visited
September 15, 2019).



                                                 2
      Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 4 of 31




Liver inflammation may cause fatigue, weakness, muscle wasting, skin rashes, and arthritis.7

People with chronic HCV develop fibrosis of the liver, a process by which healthy liver tissue is

damaged by scar tissue.8 The extent and severity of liver fibrosis is generally measured on a

scale from 0-4.9 Chronic HCV may also lead to liver cancer.10

       As chronic HCV infection advances it causes Cirrhosis (a condition in which the liver is

permanently damaged as scar tissue replaces healthy liver tissue and prevents your liver from

working normally).11 Cirrhosis may cause complications including loss of appetite, weight loss,

nausea, vomiting, abdominal pain, widespread itching, kidney disease, jaundice, bruising and

bleeding, fluid retention with edema, internal bleeding, varices (enlarged veins that develop in

the esophagus or intestines which can burst), abdominal ascites (the accumulation of fluid),

mental confusion, memory loss, personality changes, sleep disorders, lymph disorders, and




7
  Id.
8
  Advances in the diagnosis and treatment of liver fibrosis, Jenny Yeuk-Ki Cheng, Grace Lai-
Hung Wong, Hepatoma Res 2017;3:156-69, available at https://hrjournal.net/article/view/2197
(last visited September 15, 2019).
9
  Evaluation and Staging of Liver Fibrosis, Paula P. Cox-North, PhD, APRN, Margaret C.
Shuhart, MD, MS, available at https://www.hepatitisc.uw.edu/go/evaluation-staging-
monitoring/evaluation-staging/core-concept/all (last visited September 15, 2019).
10
   Centers for Disease Control and Prevention, Hepatitis C Questions and Answers for the Public
Hepatitis C Questions and Answers for the Public, available at
https://www.cdc.gov/hepatitis/hcv/cfaq.htm#D1 (last visited September 9, 2019)
11
   United States National Institutes of Health, National Institute of Diabetes and Digestive and
Kidney Diseases, Cirrhosis Definitions and Facts, available at https://www.niddk.nih.gov/health-
information/liver-disease/cirrhosis (last visited September 15, 2019).



                                                 3
      Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 5 of 31




extreme fatigue.12 Ultimately, cirrhosis can cause death.13

                                      Hepatitis C in Prison

       HCV-associated liver disease is a frequent cause of death in inmates, surpassing death

from HIV.14 1 in 3 of the approximately 2.2 million people in US jails and prisons are infected

with HCV.15 National experts in disease prevention and evidence-based medicine recommend

HCV testing for all inmates.16




12
   United States National Institutes of Health, National Institute of Diabetes and Digestive and
Kidney Diseases, Symptoms & Causes of Cirrhosis, available at
https://www.niddk.nih.gov/health-information/liver-disease/cirrhosis/symptoms-causes (last
visited September 15, 2019); Renal failure in cirrhosis: Emerging concepts, Paulo Lisboa
Bittencourt, Alberto Queiroz Farias, and Carlos Terra, World J. Hepatol. 2015 Sep 28; 7(21):
2336–2343, available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4577641/ (last visited
September 15, 2019); Variceal bleeding in cirrhotic patients, Maxime Mallet, Marika Rudler, and
Dominique Thabut, Gastroenterol Rep (Oxf). 2017 Aug; 5(3): 185–192, available at
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5554384/ (last visited September 15, 2019); The
lymphatic vascular system in liver diseases: its role in ascites formation, Chuhan Chung and
Yasuko Iwakir, Clin Mol Hepatol. 2013 Jun; 19(2): 99–104, available at
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3701854/ (last visited September 15, 2019).
13
   Centers for Disease Control and Prevention, National Center for Health Statistics,
14
   HCV Guidance, available at https://www.hcvguidelines.org/unique-populations/correctional
(last visited July 1, 2019))
15
   Centers for Disease Control and Prevention, Hepatis and Incarceration, available at
https://www.cdc.gov/hepatitis/hcv/pdfs/hepcincarcerationfactsheet.pdf (last visited April 14,
2019).
16
   Centers for Disease Control and Prevention, Viral Hepatitis – Hepatitis C Information,
Overview, Available at https://www.cdc.gov/hepatitis/hcv/cfaq.htm (last visited July 3, 2019)
referencing
https://www.uspreventiveservicestaskforce.org/Page/Document/RecommendationStatementFinal
/hepatitis-c-screening (last visited July 1, 2019); see also HCV Guidance: Recommendations for
Testing, Managing, and Treating Hepatitis C, published by The American Association for the
Study of Liver Disease and the Infectious Disease Society of America, available at
https://www.hcvguidelines.org/unique-populations/correctional, (last visited 09/15/2019)(Jails
and prisons should implement universal opt-out testing for HCV).



                                                 4
     Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 6 of 31




       Approximately 6,200 inmates are housed in Utah prisons managed by UDOC.17 Thus,

best estimates indicate that there are more than 2000 inmates in Utah prisons infected with HCV.

                           The Standard of Care for HCV Treatment

       In 2011 new, easy-to-administer oral medications called direct-acting antiviral (“DAA”)

drugs became available for the treatment of HCV.18 Over 90% of HCV patients treated with

these drugs are cured with 8-12 weeks of therapy.19 In response to the introduction of DAA

medications, a panel of experts from the American Association for the Study of Liver Diseases

(“AASLD”) and the Infectious Disease Society of America (“IDSA”) conducted an extensive

review of the testing, management, and treatment of HCV. The results and recommendations of

the IDSA/AASLD review were published in a comprehensive document called the “HCV

Guidance.” 20 Both the Centers for Disease Control and Prevention (“CDC”) and the Federal

Bureau of Prisons ("BOP") strongly encourage all health professionals to follow the evidence-

based standard of care developed by the IDSA/AASLD.21

       “Patients who are cured of their HCV infection [by DAA treatment] experience numerous



17
   See Utah Justice Reinvestment Initiative (“JRI”) 2017 Annual Report
(https://justice.utah.gov/JRI/Documents/Justice%20Reinvestment%20Initiative/JRI%202017%2
0Annual%20Report.pdf , last visited April 12, 2019).
18
   HCV Guidance (available at https://www.hcvguidelines.org/contents/welcome; U.S. Library of
Medicine, National Institutes of Health, Direct Acting Anti-hepatitis C Virus Drugs: Clinical
Pharmacology and Future Direction, available at
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5490957/ (last visited July 1, 2019).
19
   CDC Hepatitis C Information, Overview, available at
https://www.cdc.gov/hepatitis/hcv/hcvfaq.htm#d2a (last visited July 3, 2019)).
20
   HCV Guidance, available at https://www.hcvguidelines.org/evaluate/when-whom (last visited
June 16, 2019.)
21
   See CDC Hepatitis C Information, available at
https://www.cdc.gov/hepatitis/hcv/hcvfaq.htm#d2a; B\Federal Bureau of Prisons HCV
Recommendations, https://www.bop.gov/resources/pdfs/hepatitis_c.pdf



                                               5
      Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 7 of 31




health benefits, including a decrease in liver inflammation . . . and a reduction in the rate of liver

fibrosis progression.22

        Due to the dramatic and undisputed benefits of DAA medications, the medical

standard of care outlined in the HCV Guidance, is to immediately treat all patients with chronic

HCV with DAA medications, regardless of the type of HCV or the stage of the patient’s

disease.23 Treatment at early stages of fibrosis augments the benefits of DAA treatment.24 For

early stage fibrosis patients, the 15-year survival rate is significantly better for those who

experience [a cure of HCV] than for those whose treatment failed or for those who remain

untreated.25 Irreversible damage to the liver may occur when the disease advances to cause

cirrhosis. Thus, the prevailing standard of care requires that health care providers not withhold

treatment simply because the patient is asymptomatic or shows no or minimal evidence of

fibrosis.26

                           Testing for HCV In Correctional Institutions

        HCV infection disproportionately affects individuals in correctional institutions.27 Both

the IDSA/AASLD and the Federal Bureau of Prisons recommend an opt-out strategy of testing

for HCV infection for all sentenced inmates.28 An “opt out” approach involves an informed


22
   Id.
23
   HCV Guidance, available at https://www.hcvguidelines.org/evaluate/when-whom (last visited
August 12, 2019).
24
   Id.
25
   Id.
26
   HCV Guidance – When and in Whom to Initiate HCV Therapy, available at
https://www.hcvguidelines.org/evaluate/when-whom.
27
   HCV Guidance, Unique Populations, available at https://www.hcvguidelines.org/unique-
populations/correctional.
28
   HCV Guidance, https://www.hcvguidelines.org/unique-populations/correctional;
https://www.bop.gov/resources/pdfs/hepatitis_c.pdf.



                                                  6
       Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 8 of 31




refusal of testing, rather than informed consent (or “opt in”) for testing.29

                            UDOC Policies Regarding HCV Treatment

        UDOC became aware that DAA medications are the standard of care for treatment of

those diagnosed with chronic HCV at least as early as 2014.30 However, a mere five or six

prisoners receive DAA medications/HCV treatment under the UDOC protocol annually.31

Instead, UDOC only tracks prisoners with already known HCV infection, periodically tests them,

and does not treat them.32 The protocol states that UDOC is “seeking special funding to support

the treatment with new HCV medications due to the tremendous financial burden…” and “[o]nly

the most ill patients will qualify for treatment as funding is approved by the state legislature.”33

In contravention of the standard of care, the protocol states that “Not everyone with hepatitis C

needs treatment right away” and that only those with evidence of “significant, Grade 4, liver

disease with severe fibrosis” who have likely already suffered significant and potentially

irreversible liver damage and increased risk of severe side effects and potentially death will

receive treatment.34 Plaintiffs seek an order of the Court requiring Defendants to cease this

unconstitutional and illegal practice of denying life-saving treatment to inmates with chronic

HCV.



29
   Federal Bureau of Prisons Clinical Guidance
https://www.bop.gov/resources/pdfs/hepatitis_c.pdf.
30
   Margot Sanger-Katz, Why the Hepatitis Cure Sovaldi is a Budgetary Disaster for Prisons, The
New York Times, Aug. 7, 2014, Pl.’s Ex. 1, p. 3, (“We don’t have a choice—it’s the new
standard of care,” according to then-UDOC Medical Director Richard Garden).
31
   Exhibit A (received by Plaintiff Toby Garcia in Response to formal grievance).
32
   A copy of the UDOC treatment protocol is attached as Exhibit “A,” received by Plaintiff Toby
Garcia in response to formal grievance.
33
   Id.
34
   Id.



                                                  7
     Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 9 of 31




               The Effects of UDOC Policy on Plaintiffs and the Plaintiff Class

       Plaintiff Todd Mulder

       Todd Mulder (“Mulder”) was diagnosed with HCV in approximately 2001. He has been

denied treatment with DAA medications despite the fact that he has requested such treatment and

filed formal grievances seeking treatment. He already experiences joint pain and fatigue. UDOC

continues to deny him treatment.

       Plaintiff Curtis Ellis

       Curtis Ellis (“Ellis”) has been living with HCV for at least a dozen years. He has

submitted multiple requests to UDOC requesting treatment. He was told by a UDOC physician

that the state only allowed funding for 5 or 6 HCV patients in the UDOC to be treated with DAA

medications each year. In response to his first level grievance, Ellis was told by a UDOC nurse

that the UDOC “simply does not have the funding to treat everyone” with chronic HCV. He filed

a level two grievance and was told by another nurse that he was not eligible to receive treatment

based on the UDOC HCV treatment protocol. He continues to be denied treatment.

       Plaintiff Ronald May

       Ronald May (“May”) was diagnosed with HCV in approximately 2000. In response to a

request for HCV treatment, May was told by the UDOC Clinical Services Bureau Director, that

he was not currently eligible for DAA medication treatment under the UDOC HCV treatment

protocol. He continues to be denied treatment.

       Plaintiff Toby Garcia

       Toby Garcia (“Garcia”) was diagnosed with HCV in the late 1990’s. He is frequently

plagued with severe fatigue. He has sought treatment with DAA medications from UDOC. In a




                                                 8
     Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 10 of 31




letter he received in response to his request, he was told “We do not have funds to treat

everybody as the cost is very high, it is reserved for those who are the most ill.”

        Class Plaintiffs

        Thousands of UDOC prisoners are similarly situated to the named Plaintiffs herein. Their

illnesses will advance, subjecting them to an unreasonable risk of serious damage to their health

and well-being, unless this Court enjoins Defendants’ unlawful conduct.

                                            ARGUMENT

                      Standards for the Issuance of a Preliminary Injunction

        Fed.R.Civ.P. 65 governs the issuance of preliminary injunctions. A party requesting a

preliminary injunction must establish that: (i) there is a substantial likelihood of success on the

merits; (ii) the party will suffer irreparable injury unless the injunction issues; (iii) the threatened

injury outweighs whatever damage the proposed injunction may cause the opposing party; and

(iv) the injunction, if issued, would not be adverse to the public interest.35 Here, a preliminary

injunction is both necessary and appropriate because each of these elements is satisfied.

     Plaintiffs Have a Substantial Likelihood of Prevailing on the Merits of Their Claims

        Plaintiffs Raise Several Claims in this action, including: (1) That Defendants’ conduct

violates the Eighth Amendment to the United States Constitution in that Defendants are acting

with deliberate indifference to the serious medical needs of Plaintiffs; (2) that Defendants’

conduct fails to comport with the mandates of the Americans with Disabilities Act (“ADA”); and

(3) that Defendants’ conduct violates the Rehabilitation Act.



35
  Schrier v. Univ. of Co., 427 F.3d 1253, 1258 (10th Cir. 2005); ULBA v. Leavitt, 256 F.3d 1061,
1066 (10 Cir. 2001); Fed. R. Civ. Pro. 65.



                                                   9
      Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 11 of 31




     A. There is a Substantial Likelihood Plaintiffs Will Succeed on the Merits of Their Eighth
        Amendment Claims

     Prison officials violate the Eighth Amendment when they act with deliberate indifference to

the serious medical needs of inmates.36 "Deliberate indifference" involves both an objective and a

subjective component. The objective component is met if the deprivation is "sufficiently

serious."37 The subjective component is met if a prison official "knows of and disregards an

excessive risk to inmate health or safety."38 Even a brief delay in providing necessary treatment

may be unconstitutional.39

                i. Plaintiffs and the Plaintiff Class Suffer from a Serious Medical Need and the
                objective prong of the deliberate indifference inquiry is therefore satisfied

     A medical need is sufficiently serious "if it is one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person would easily recognize the

necessity for a doctor's attention."40 A delay in medical care is sufficiently serious and actionable

under the Eighth Amendment if the “delay resulted in substantial harm,” i.e., “lifelong handicap,

permanent loss, or considerable pain.”41 Moreover, in the context of an inmate seeking injunctive

relief, “[t]here is no requirement that [they] suffer serious medical problems before the condition


36
   Farmer v. Brennan, 511 U.S. 825, 828 (1994)
37
   Id. at 834.
38
   Id. at 837.
39
   Id. (citing Boretti v. Wiscomb, 930 F.2d 1150, 1154-55 (6th Cir.1991) ("prisoner who suffers
pain needlessly when relief is readily available has a cause of action against those whose
deliberate indifference is the cause of his suffering"); Brown v. Hughes, 894 F.2d 1533, 1538
(11th Cir.1990) (few hours delay in treating inmate's broken foot could render defendants liable);
Lewis v. Wallenstein, 769 F.2d 1173, 1183 (7th Cir.1985) (fifteen minute delay in treating inmate
in cardiac arrest may violate Eighth Amendment).
40
   Hunt v. Uphoff, 199 F.3d 1220, 1224 (10th Cir.1999) (quoting Ramos v. Lamm, 639 F.2d 559,
575 (10th Cir.1980) (further quotation omitted)).
41
   Id. (quoting Oxendine v. Kaplan, 241 F.3d 1272, 1275 (10th Cir. 2001); Garrett v. Stratman,
254 F.3d 946, 950 (10th Cir. 2001)).



                                                 10
      Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 12 of 31




is actionable.”42 As the Supreme Court has recognized, “[i]t would be odd to deny an injunction

to inmates who plainly proved an unsafe, life threatening condition in their prison on the ground

that nothing yet had happened to them.”43

     Plaintiffs (by diagnosis) and Plaintiffs’ class (by definition) all suffer from chronic HCV and

continue to suffer substantial risks of serious and potentially irreparable harm, including

abdominal pain, widespread itching, kidney disease, jaundice, bruising and bleeding, fluid

retention with edema, internal bleeding, varices (enlarged veins that develop in the esophagus or

intestines which can burst), abdominal ascites (the accumulation of fluid), mental confusion,

memory loss, personality changes, sleep disorders, lymph disorders, liver cancer, and death.44

        Since introduction of DAA medications, multiple courts considering the question have

held that chronic HCV is a “serious medical need.”45


42
   Shannon v. Graves, 257 F.3d 1164, 1168 (10th Cir. 2001).
43
   Helling v. McKinney, 509 U.S. 25, 33 (1993).
44
   United States National Institutes of Health, National Institute of Diabetes and Digestive and
Kidney Diseases, Symptoms & Causes of Cirrhosis, available at
https://www.niddk.nih.gov/health-information/liver-disease/cirrhosis/symptoms-causes (last
visited September 15, 2019).
45
   See Loeber v. Andem, 487 F. App’x 548, 549 (11th Cir. 2012) (“That Hepatitis C presents a
serious medical need is undisputed.”); Brown v. Johnson, 387 F.3d 1344, 1351 (11th Cir. 2004)
(“HIV and hepatitis meet either of the[] definitions” of a serious medical need and “defendants
wisely do not deny that [Plaintiff] has serious medical needs.”); Postawko v. Missouri Dep't of
Corr., No. 2:16-CV-04219-NKL, 2017 WL 1968317, at *5 (W.D. Mo. May 11, 2017)
(“Plaintiffs allege that they have been diagnosed with HCV, which the Eighth Circuit has
characterized as being unquestionably a serious medical problem.”) (quotation/citation omitted);
Abu-Jamal v. Wetzel, No. 3:16-CV-2000, 2017 WL 34700, at *11 (M.D. Pa. Jan. 3, 2017)
(“Chronic hepatitis C constitutes a serious medical need.”); Johnson v. Wright, 234 F. Supp. 2d
352, 360 (S.D.N.Y. 2002) (“Case law also recognizes that Hepatitis C qualifies as a serious
condition for purposes of an Eighth Amendment analysis.”); Ibrahim v. District of Columbia,
463 F.3d 3, 7 (D.C. Cir. 2006) (hepatitis C presents “imminent danger” of “serious physical
injury”); Chimenti v. Wetzel, 2018 U.S. Dist. LEXIS 115961, 2018 WL 3388305 (at pg. 35)
United States District Court for the Eastern District of Pennsylvania July 12, 2018, Decided;
July 12, 2018 (“We conclude that the record contains evidence that patients who have chronic



                                                 11
     Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 13 of 31




       The need for treatment is also obvious to a layperson. Chronic HCV causes inflammation

and scarring of the liver that is accompanied by serious and life-threatening complications. There

is also a substantial risk of death—patients with decompensated cirrhosis (which can result from

untreated chronic HCV) have a mere 50% survival rate over five years. Thus, it would be

obvious to a layperson that a condition with such symptoms and risk of serious complications is

one that requires treatment.

               ii. Defendants know of and have disregarded an excessive risk to the health or
               safety of Plaintiffs and the members of the Plaintiff Class and the objective prong
               of the deliberate indifference inquiry is therefore satisfied.

       The subjective prong of the deliberate indifference test requires the plaintiff to present

evidence of the prison official's culpable state of mind.46 This subjective component is satisfied if

the official "knows of and disregards an excessive risk to inmate health or safety; the official

must both be aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists, and [s]he must also draw the inference."47 However, "deliberate indifference

does not require a finding of express intent to harm,"48 but only a showing that a prison official

“consciously disregard[ed] a substantial risk of serious harm.”49 The necessary scienter lies

"somewhere between the poles of negligence at one end and purpose or knowledge at the




HCV and whose [liver fibrosis] scores are less than F2 have serious medical needs, as they may
suffer from fatigue and other non-hepatic symptoms of their infections and, if not treated with
DAAs before their disease progresses, may suffer from liver inflammation, liver fibrosis, liver
cancer and liver-related mortality that they would not suffer if they were treated with DAAs
while their [liver fibrosis] scores are in the F0 to F1 range.”).
46
   Mata v. Saiz, 427 F.3d 745, 752 (10th Cir. 2005)(citing Estelle v. Gamble, 429 U.S. 97 (1976)).
47
   Farmer, 511 U.S. at 837.
48
   Mata 427 F.3d at 752 (quoting Mitchell v. Maynard, 80 F.3d 1433, 1442 (10th Cir.1996)).
49
   Farmer at 511 U.S. at 836-38



                                                 12
     Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 14 of 31




other."50 Moreover, conscious disregard of a substantial risk of serious future harm constitutes

deliberate indifference. In the same way that “a prison inmate . . . [can] successfully complain

about demonstrably unsafe drinking water without waiting for an attack of dysentery[,]” a

prisoner can complain about the failure to treat HCV without waiting for his liver to fail.51

       By refusing to treat their chronic HCV, Defendants have subjected Plaintiffs and the class

members to the substantial and unreasonable risk of serious harm including irreversible cirrhosis,

liver disease, liver cancer, and death. Defendants are aware that Plaintiffs and the Plaintiff Class

are suffering from untreated chronic HCV, as evidenced by Plaintiffs’ repeated complaints to

medical staff and in grievances as well as Defendants’ own responses to Plaintiffs’ grievances.

Further, Defendants know or have recklessly disregarded the fact that more than 2,000 other

inmates in the custody of UDOC are almost certainly infected with HCV and are not receiving

the minimum standard of care. UDOC became aware that DAA medications are the standard of

care for treatment of those diagnosed with chronic HCV at least as early as 2014.52 Nevertheless,

Defendants adopted policies and practices that deny DAA treatment to nearly all inmates with

chronic HCV. Defendants have caused a complete denial of readily available treatment, and have

done so despite knowing the serious risks faced by the Plaintiffs and Plaintiffs Class.

Defendant’s actions amount to clear deliberate indifference. As discussed above, it is not

necessary or sensible to wait until Plaintiffs or class members develop these serious

complications—an injunction is necessary to prevent them.


50
   Farmer, 511 U.S. at 836.
51
   Helling, 509 U.S. at 35.
52
   Margot Sanger-Katz, Why the Hepatitis Cure Sovaldi is a Budgetary Disaster for Prisons, The
New York Times, Aug. 7, 2014, Pl.’s Ex. 1, p. 3, (“We don’t have a choice—it’s the new
standard of care,” according to then-UDOC Medical Director Richard Garden).



                                                 13
        Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 15 of 31




          iii. Other Courts Addressing the Issue Have Found Denial of DAA Drugs to Constitute
          Deliberate Indifference.

          In a case nearly identical to this one, the Western District of Missouri found that a prison

system’s refusal to provide DAA medications to prisoners with chronic HCV stated a claim for

deliberate indifference, where the prison had treated only five of the approximately 4,736 HCV-

infected prisoners.53 Other courts have also concluded that failing to provide DAA treatment to

prisoners with chronic HCV may constitute deliberate indifference to serious medical needs.54

          iv. Other Courts Addressing the Issue Have Found the Issuance of a Preliminary
          Injunction Necessary and Appropriate to Prevent Further Irreparable Harm.

          At least two federal courts have issued preliminary injunctions ordering a prison system

to treat an HCV-positive prisoner with DAA medications, holding that failure to do so was

deliberate indifference to the prisoner’s serious medical needs.55 In Abu-Jamal v. Wetzel, the



53
     See Postawko v. Missouri Department of Corrections, 2017 WL 1968317, at *6-10 (“However,
despite this awareness [of the standard of care], Defendants follow a policy or custom that
categorically denies DAA drug treatment to inmates with chronic HCV.”)
54
   See Allah v. Thomas, No. 16-3103, 2017 WL 568313, at *3 (3d Cir. Feb. 13, 2017) (reversing
dismissal of Eighth Amendment claim and finding that failure to provide DAA medications to
prisoner stated claim for deliberate indifference to serious medical need); Horton v. Guzman,
2017 WL 1233028, at *3 (N.D. Ill. Apr. 4, 2017) (denying motion to dismiss and finding
plaintiff who was denied DAA drugs and a liver transplant evaluation stated a claim for
deliberate indifference); King v. Henry, 2016 WL 5024228, at *8 (S.D. Ga. Sept. 16, 2016),
report and recommendation adopted, 2016 WL 6272386 (S.D. Ga. Oct. 25, 2016) (“Eleventh
Circuit precedent has long made clear that a prison official’s failure to provide a prisoner
treatment for his Hepatitis C violates the Eighth Amendment”); Shabazz v. Schofield, No. 3:13-
CV-00091, 2016 WL 4177085, at *4 (M.D. Tenn. Aug. 8, 2016), report and recommendation
adopted, 2016 WL 4480132 (M.D. Tenn. Aug. 25, 2016) (denying prison officials’ motion for
summary judgment on claim for failure to provide DAA medications); Bernier v. Trump, No. 16-
CV-00828 (APM), 2017 WL 1048053, at *7 (D.D.C. Mar. 17, 2017) (denying motion to dismiss
Eighth Amendment claim where prisoner sought DAA medications); Reid v. Clarke, No. 7:16-
CV-00547, 2017 WL 706352, at *5 (W.D. Va. Feb. 22, 2017) (same).
55
   See Abu-Jamal v. Wetzel, No. 3:16-CV-2000, 2017 WL 34700, at *11 (M.D. Pa. Jan. 3, 2017);
Hoffer v. Jones, 290 F.Supp.3d 1292 (2017).



                                                   14
     Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 16 of 31




United States District Court for the Middle District of Pennsylvania found the prison’s policy,

which, like the policy of Defendants herein, did not permit treatment unless a prisoner had

advanced fibrosis or cirrhosis, “present[ed] a conscious disregard of a known risk that inmates

with fibrosis, like Plaintiff, will suffer from hepatitis C related complications[.]”56 “Simply put,

Defendants, pursuant to [prison] policy, deliberately chose a course of monitoring over treatment

[with DAA drugs] for non-medical reasons and are allowing Plaintiff’s condition to worsen

while his liver function and his health continues to deteriorate.”57 Similarly, in Hoffer v. Jones58,

the court issued a preliminary injunction against a prison administration requiring them "to

ensure that inmates with HCV receive medical care [by treatment by DAA drugs] in a timely

manner consistent with constitutional requirements." The situation in the case at bar is virtually

identical to that in both Abu-Jamal and Hoffer.

       Defendants have no justification for departing from the established standard of care—

immediate treatment for all prisoners with chronic HCV, regardless of their symptoms or level of

fibrosis—failure to follow known established standards of care is deliberate indifference. As the

medical community, the HCV Guidance and the CDC all agree, using the presence of serious

complications or the level of fibrosis to determine whether to provide treatment is dangerous,

inappropriate, and withholds treatment from those who would benefit the most from it.59




56
   Id. at 11.
57
   Id. at 14
58
   290 F.Supp.3d 1292 (2017)
59
   HCV Guidance – When and in Whom to Initiate HCV Therapy, available at
https://www.hcvguidelines.org/evaluate/when-whom (last visited August 13, 2019); CDC
Hepatitis C Information, Overview, available at https://www.cdc.gov/hepatitis/hcv/cfaq.htm (last
visited July 3, 2019).



                                                  15
     Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 17 of 31




       v. Costs Cannot Justify Withholding Life-Saving Medications from Inmates

       Finally, costs cannot justify withholding life-saving medications from incarcerated

people. The Eleventh Circuit has specifically addressed whether financial limitations can justify

withholding necessary medical treatment to inmates:

       We do not agree that financial considerations must be considered in determining the
       reasonableness of inmates medical care to the extent that such a rationale could ever be
       used by so-called “poor states” to deny a prisoner the minimally adequate care to which
       he or she is entitled. Minimally adequate care usually requires minimally competent
       physicians. It may also sometimes require . . . the administration of expensive medicines.
       . . . We are aware that systemic deficiencies in medical care may be related to a lack of
       funds allocated to prisons by the state legislature. Such a lack, however, will not excuse
       the failure of correctional systems to maintain a certain minimum level of medical service
       necessary to avoid the imposition of cruel and unusual punishment.60




60
   Harris v. Thigpen, 941 F.2d 1495, 1509 (11th Cir. 1991) (quotations/citations omitted); See
also Ancata v. Prison Health Servs., Inc., 769 F.2d 700, 705 (11th Cir. 1985)(“Lack of funds for
facilities cannot justify an unconstitutional lack of competent medical care and treatment.");
Peralta v. Dillard, 744 F.3d 1076, 1083 (9th Cir. 2014) (“Lack of resources is not a defense to a
claim for prospective relief because prison officials may be compelled to expand the pool of
existing resources in order to remedy continuing Eighth Amendment violations.”); Abu-Jamal,
2017 WL 34700, at *20 (“[T]he economics of providing this [DAA] medication cannot outweigh
the Eighth Amendment's constitutional guarantee of adequate medical care.”); Watson v. City of
Memphis, 373 U. S. 526, 537 (1963) (". . . vindication of conceded constitutional rights cannot
be made dependent upon any theory that it is less expensive to deny [them] than to afford them."
— desegregation of public parks); Rozecki v. Gaughan, 459 F. 2d 6, 8 (1st Cir. 1972) ("Humane
considerations and constitutional requirements are not, in this day, to be measured or limited by
dollar considerations." — prison heating system); Jackson v. Bishop, 404 F.2d 571, 580 (8th Cir.
1968) ("Humane considerations and constitutional requirements are not, in this day, to be
measured or limited by dollar considerations . . ." — rehabilitative devices); Hamilton v. Love,
328 F.Supp. 1182, 1194 (E.D.Ark.1971) ("Inadequate resources can never be an adequate
justification for the state's depriving any person of his constitutional rights."— pre-trial detention
unit); Newman v. Alabama, 559 F.2d 283, 286 (5th Cir.1977) ("It should not need repeating that
compliance with constitutional standards may not be frustrated by legislative inaction or failure
to provide necessary funds."); Saenz v. Roe, 526 US 489, 507 (1999)(State's legitimate interest in
saving money provides no justification for its decision to fails to comply with the obligations
imposed by the Fourteenth Amendment).



                                                 16
     Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 18 of 31




        Defendants cannot refuse to provide life-saving medications simply because they may be

expensive.

        For the foregoing reasons, Plaintiffs and class members have a substantial likelihood of

prevailing on the merits of their Eighth Amendment Claim and the issuance of a preliminary

injunction is both necessary and appropriate.

 Plaintiffs and the Plaintiff Class Have a Substantial Likelihood of Success on the Merits of
                                  Their ADA and RA Claims

        With the exception of its federal funding requirement, the RA uses the same standards as

the ADA, and therefore, cases interpreting either are applicable and interchangeable."61

        Title II of the ADA provides that "no qualified individual with a disability shall, by

reason of such disability, be excluded from participation in or be denied the benefits of the

services, programs, or activities of a public entity, or be subjected to discrimination by any such

entity."62 This provision extends to discrimination against inmates ..."63

        In order to state an RA or ADA claim, a plaintiff generally must prove that (1) he is a

qualified individual with a disability; (2) he was either excluded from participation in or denied

the benefits of a public entity's services, programs, or activities, or was otherwise discriminated

against by the public entity; and (3) the exclusion, denial of benefit, or discrimination was by

reason of the plaintiff's disability.64

        The ADA and RA apply to the UDOC because it is a “public entity” as defined by Title II


61
   Arenas v. Georgia Department of Corrections, n.4, (SD Georgia 2017) (citing Badillo v.
Thorpe, 158 F. App'x 208, 214 (11th Cir. 2005); Cash v. Smith, 231 F.3d 1301, 1305 & n. 2
(11th Cir. 2000)).
62
   42 U.S.C. § 12132.
63
   Robertson v. Las Animas County Sheriff's Dept., 500 F. 3d 1185, 1193 (10th Cir. 2007).
64
   See 42 U.S.C. § 12132; Kiman v. N.H. Dep't of Corr., 451 F.3d 274, 283 (1st Cir.2006).



                                                 17
     Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 19 of 31




of the ADA and receives federal funding.65 Thus, Defendants may not discriminate against

qualified individuals with disabilities on the basis of disability in the “services, programs, or

activities of a public entity.”66

                  i. Prisoners with chronic HCV are qualified individuals with a
                                             disability

        The ADA defines “disability” as “(A) a physical or mental impairment that substantially

limits one or more major life activities of such individual; (B) a record of such an impairment; or

(C) being regarded as having such an impairment.”67 Although they only need qualify under one

prong to seek relief, Plaintiffs and the class members qualify under all three.

        First, chronic HCV is a physiological disorder or condition that affects one or more of the

body’s systems, including the digestive, gastrointestinal, immune, circulatory, cardiovascular,

and hemic systems, and is therefore an impairment.68 This physical impairment substantially

limits one or more major life activity, including eating, walking, bending, lifting, concentrating,

thinking, and communicating.69

        The term “substantially limits” must be “construed broadly in favor of expansive

coverage.”70 The regulations even list certain conditions—including cancer, diabetes, and HIV—

that will virtually always be found to impose a substantial limitation on a major life activity, thus

precluding the need for an individual assessment.71 Chronic HCV is akin to these conditions. It



65
   42 U.S.C. § 12131(1)65; 28 C.F.R. § 35.104
66
   42 U.S.C. § 12132.
67
   42 U.S.C. § 12102(1).
68
   42 U.S.C. § 12102(1) & (2); 28 C.F.R. § 35.108(a) & (b).
69
   See 42 U.S.C. § 12102(2); 28 C.F.R. § 35.108(c).
70
   28 C.F.R. § 35.108(d)(1)(i)-(ii).
71
   Id. at § 35.108(d)(2).



                                                  18
     Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 20 of 31




universally affects liver function and thus will virtually always be deemed a disability. Thus, all

class members have a qualifying disability.72

       Second, Plaintiffs and the class members all have a record of having an impairment that

substantially limits one or more major life activity, as they have a history of such an

impairment.73 Plaintiffs have been diagnosed with HCV, and UDOC records some of their

symptoms in their medical records, and responds to their requests/grievances for DAA treatment,

all of which produces records of their impairments.

       Third, Plaintiffs and the class members are regarded by UDOC as has having an

impairment that substantially limits one or more major life activity, as the UDOC perceives them

as having such an impairment.74

ii. The UDOC has withheld medical services from Plaintiffs and the Plaintiffs’ Class and
thereby discriminated against them because of their disability.

       The ADA forbids public entities from excluding individuals from participation in, or

denying them the benefits of, a public entity’s services, programs, or activities, or discriminating

against them because of a disability.75 The ADA also requires public entities to provide equal

access and enjoyment of all services76 and prohibits them from using criteria or methods that

have the effect of subjecting individuals with disabilities to discrimination or that defeat or




72
   See Quick v. Tripp, Scott, Conklin & Smith, P.A., 43 F. Supp. 2d 1357, 1367–68 (S.D. Fla.
1999) (“[T]he significant limitations placed on [] major life activity . . . due to the Hepatitis C
virus, qualifies as a recognized ADA disability”) (citing Bragdon v. Abbott, 524 U.S. 624, 638
(1998) (finding that HIV is a qualified disability under the ADA)).
73
   See 42 U.S.C. § 12102(1)(B); 28 C.F.R. § 35.108(a)(1)(ii) & (e)
74
    See 42 U.S.C. § 12102(1)(C) & (3); 28 C.F.R. § 35.108(a)(1)(iii) & (f).
75
   42 U.S.C. § 12132; 28 C.F.R. § 35.130(a).
76
   28 C.F.R. § 35.130(b)(1)



                                                 19
      Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 21 of 31




substantially impair accomplishment of the objectives of any program, service, or activity.77

        Here, the UDOC categorically denies prisoners with chronic HCV access to necessary

medical services while at the same time not imposing such a ban on prisoners with other

disabilities, or non-disabled prisoners in violation of the ADA.78 This categorical ban

discriminates against prisoners with chronic HCV and denies them medical services because of

their disability.

        For the reasons set forth above, Plaintiffs are substantially likely to succeed on the merits

of their ADA and RA claims.


     II. Plaintiffs and the Plaintiff Class Will Continue to Suffer Irreparable Injury in the
                               Absence of a Preliminary Injunction.


        In the context of Eighth Amendment claims challenging conditions of confinement,

“[t]he existence of a continuing constitutional violation constitutes proof of an irreparable

harm.”79 Moreover, “the irreparable-injury requirement may be satisfied by demonstrating a

history of past misconduct, which gives rise to an inference that future injury is imminent.”80

“‘[I]njunctive relief is appropriate to prevent a substantial risk of serious injury from ripening

into actual harm.’”81

        Plaintiffs and the Plaintiff Class face a substantial risk of irreversible cirrhosis, advanced



77
   28 C.F.R. § 35.130(b)(3).
78
   Penn. Dep’t of Corr. v. Yeskey, 524 U.S. 206 (1998)
79
   Laube v. Haley, 234 F. Supp. 2d 1227, 1251 (M.D. Ala. 2002) (quoting Preston v. Thompson,
589 F.2d 300, 303 n. 3 (7th Cir. 1998).
80
   Thomas v. Bryant, 614 F.3d 1288, 1318 (11th Cir. 2010) (affirming permanent injunction
against FDC Secretary enjoining staff from using chemical agents on certain prisoners).
81
   Id. at 1318 (quoting Farmer, 511 U.S. at 845).



                                                  20
        Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 22 of 31




liver disease, liver cancer, and death. Additionally, class members suffer, or are at risk of

suffering, from the associated complications such as widespread itching, fluid retention, internal

bleeding, varices, ascites, mental confusion, and possible death. See Abu-Jamal, 2017 WL

34700, at *20 (granting preliminary injunction and finding that prisoner will suffer irreparable

harm without DAA medications). The class members will suffer from these irreparable harms

without injunctive relief.

        III. The Harm Suffered by Plaintiffs and the Plaintiff Class Outweighs Any Potential
                                     Harm to Defendants

          Defendants will suffer no harm from having to comply with their responsibilities under

the Constitution, the ADA, and the RHA.

          Any financial and administrative burdens that may be borne by Defendants cannot, as a

matter of law, justify the substantial harms that Plaintiffs and class members continue to suffer.82

Plaintiffs’ risk of further suffering, damage to their health, and possible death far outweigh any

burdens Defendants may suffer. The balance of equities weighs strongly in Plaintiffs’ favor.

                         IV. The Public Interest Supports Injunctive Relief

          “[T]here is a strong public interest in requiring that the plaintiffs’ constitutional rights no

longer be violated.”83 There will be no harm to the public by ensuring that Defendant provides

constitutionally adequate medical care. “In fact, it seems clear . . . that, in the long run,

providing decent medical care and housing to inmates would serve to promote the rehabilitative




82
     See Laube, 234 F. Supp. 2d at 1252; Ancata, 769 F.2d at 705.
83
     Id. at 1252.



                                                    21
     Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 23 of 31




goals of the criminal justice system.”84 It serves the public interest to carry out the mandates of

the Constitution.

                      V. Plaintiffs Should Not be Required to Post Bond


        Federal Rule of Civil Procedure 65 permits a trial court to require no bond prior to the

issuance of a temporary restraining order where the non-moving party failed to demonstrate any

potential injury. A trial court has wide discretion in the manner of requiring security and if there

is an absence of proof showing the likelihood of constitutionally recognized harm no bond is

necessary.85 Plaintiffs suggest that since Defendants will suffer no constitutionally recognized

harm by the issuance of the injunction sought herein, that no security or nominal security in the

amount of one dollar ($1.00) be required.


                        VI. The Proposed Injunction Satisfies the PLRA

        For cases “with respect to prison conditions,” the Prison Litigation Reform Act (PLRA)

states that “[p]reliminary injunctive relief must be narrowly drawn, extend no further than

necessary to correct the harm the court finds requires preliminary relief, and be the least intrusive

means necessary to correct that harm.”86 A court must also “give substantial weight to any adverse

impact on public safety or the operation of a criminal justice system caused by the preliminary

relief.” Id.

        However, the PLRA standard does not create a higher substantive hurdle beyond what


84
   Costello v. Wainwright, 397 F. Supp. 20, 37 (M.D. Fla. 1975) (granting preliminary injunction
ordering many improvements to Florida’s prison system). This opinion was affirmed, 525 F.2d
1239 (5th Cir. 1976), then vacated in part on rehearing en banc, 539 F.2d 547 (5th Cir. 1976).
85
   Continental Oil Co. v. Frontier Refining Co., 338 F.2d 780, 782 (10th Cir. 1964).
86
   18 U.S.C. § 3626(a)(2).



                                                 22
        Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 24 of 31




already exists for federal court injunctions—it merely requires the Court to make the specific

findings. See Gilmore v. People of the State of California, 220 F.3d 987, 1006 (9th Cir. 2000)

(calling the needs-narrowness-intrusiveness test “a nearly identical standard” to the pre-PLRA

standard); Smith v. Arkansas Dep't of Correction, 103 F.3d 637, 647 (8th Cir. 1996) (PLRA

“merely codifies existing law and does not change the standards for determining whether to grant

an injunction”).

          In any event, the proposed injunction clearly complies with the PLRA. The relief is

narrowly drawn, as the “scope of the remedy” is “proportional to the scope of the violation.”87 It

does not require broad reforms to all forms of medical care, but only applies to a specific medical

condition to which Defendants have been unconstitutionally responding. Similarly, the relief

extends no further than necessary to correct the harm to the Plaintiff Class and is the least

intrusive means necessary to correct the harm, as the proposed injunction merely requires

Defendant to follow the prevailing standard of care and constitutional mandates. This remedy

can be implemented through the channels that Defendant already has in place for providing

medical care.

          Regarding the public safety and criminal justice component, the PLRA “does not require

the court to certify that its order has no possible adverse impact on the public.”88 But none will

occur here. No harm to public safety will result from providing constitutionally adequate

medical care.




87
     Brown v. Plata, 131 S. Ct. 1910, 1940 (2011).
88
     Id. at 1941



                                                 23
     Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 25 of 31




                              ORAL ARGUMENT REQUESTED

       Plaintiffs respectfully request that oral argument be held on this motion and believe that it

would assist the Court.

                                         CONCLUSION

       Thousands of Utah prisoners have been suffering from chronic HCV, and remain at risk

for serious future complications, and even death, despite the fact that there is a simple cure for

their disease. Plaintiffs seek a preliminary injunction from this Court requiring Defendants to

provide these prisoners with the treatment they so desperately need.

       WHEREFORE Plaintiffs and the Plaintiff Class respectfully request the following relief:

       A. A preliminary injunction ordering Defendant to 1) immediately provide direct-acting

antiviral (DAA) medications to the named Plaintiffs, 2) develop and adhere to a plan to timely

provide DAA medications to all UDOC prisoners with chronic HCV.

       B. A preliminary injunction ordering Defendant to 1) provide routine opt-out testing for

HCV to all UDOC prisoners; 2) properly evaluate, monitor, and stage UDOC prisoners with

HCV (including screening for liver cancer where appropriate); and 3) provide all necessary and

appropriate follow-up monitoring and care to UDOC prisoners with chronic HCV.

       C.      An order waiving the posting of a bond for security.




                                                 24
Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 26 of 31




 D.     Such other relief that the Courts deems just and equitable.

 Respectfully submitted this 12th day of November 2019.

                                              /s/ Stewart Gollan
                                              ____________________________
                                              Stewart Gollan, USB # 12524
                                              GOLLAN LAW, PLLC
                                              584 Wall Street
                                              Salt Lake City, Utah 84111
                                              sgollanlaw@gmail.com
                                              Telephone: (801) 413-3406




                                         25
       Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 27 of 31




                                CERTIFICATE OF SERVICE

        I certify that on the 12th day of November 2019 I caused a true and correct copy of the
foregoing PLAINTIFFS’ MOTION FOR PLELIMINARY INJUNCTION to be transmitted to
the following via the Court’s ECF system:

         MICHAEL J. TETER (16734)
         VANESSA R. WALSH (16180)
         Assistant Utah Attorneys General
         SEAN D. REYES (7969)
         Utah Attorney General
         160 East 300 South, Sixth Floor
         P.O. Box 140856
         Salt Lake City, Utah 84114-0856
         Telephone: (801) 366-0100
         E-mail: mteter@agutah.gov
                 vwalsh@agutah.gov
         Attorneys for State Defendants

         WILLIAM L. SCHMIDT, SBN 20687089
         legal.schmidt@gmail.com
         WILLIAM L. SCHMIDT, ATTORNEY
         AT LAW, P.C.
         P.O. Box 25001
         Fresno, CA 93729
         Telephone: (559) 261-2222
         Facsimile: (559) 436-8163

         R. SHANE JOHNSON, Utah Bar No. 14217
         shane@utahdefense.com
         R. SHANE JOHNSON, PLLC
         24 D Street
         SALT LAKE CITY, UTAH 84103
         Telephone: (801) 364-2222

         Dated November 12, 2019

                                                    /s/ Stewart Gollan
                                                    Attorney for Plaintiffs and Proposed
                                                    Plaintiff Class



89
     Admitted Pro Hac Vice



                                               26
Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 28 of 31




                       EXHIBIT A




                                27
Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 29 of 31




                                28
Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 30 of 31




                                29
Case 2:18-cv-00854-RJS-CMR Document 31 Filed 11/12/19 Page 31 of 31




                                30
